DETAILED ACTION
In response to the Preliminary Amendments filed on May 13, 2021, claims 1-20 are cancelled; and claims 21-48 are newly added. Currently, claims 21-48 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 30, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 22, 29, 43, and 44 are objected to because of the following informalities:  
Claim 22: the recitation of “wherein calculating an updated baseline basal insulin rate for a second diurnal time period comprises” should be recited as --wherein the calculating the updated baseline basal insulin rate for the second diurnal time period comprises-- since this is referring to the calculating step of claim 21.  
Claim 29: the recitation of “an increased rate or a decreased rate” should be recited as --the increased rate or the decreased rate-- since this is referring to the increased and decreased rates of claim 28.
Claim 43: the recitation of “wherein calculating an updated baseline basal insulin rate for a second diurnal time period comprises” should be recited as --wherein the calculate the updated baseline basal insulin rate for the second diurnal time period comprises-- since this is referring to the calculate step of claim 42.
Claim 44: the recitation of “removing” and “associating” should be recited as --remove-- and --associate--, respectively, since these are steps the controller is caused to perform.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 26, 27, 35, 36, 38-44, and 46-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastrototaro (US Pub. No. 2008/0269714 A1).  
Claim 21. Mastrototaro discloses a method comprising: 
determining to deliver insulin over a first diurnal time period according to a first baseline basal insulin rate of a schedule of baseline basal insulin rates ([0090]; i.e., closed-loop/semi-closed loop infusion determined to deliver insulin at particular basal pattern interval); 
based at least partially on received blood glucose data for a person with diabetes (PWD), delivering insulin during an occurrence of the first diurnal time period in an amount variable from an amount associated with the first baseline basal insulin rate (S510) ([0093]; i.e., adjusting the basal rate by percentage of the basal rate); and 
calculating an updated baseline basal insulin rate for a second diurnal time period ([0095]; i.e., updating the default basal rate to a new basal rate due to the amount of insulin consistently requiring adjustment to the default basal rate for this second interval as described in the scenarios of [0093]-[0107]), wherein activation of the updated baseline basal insulin rate is set for at least 20 hours after the occurrence of the first diurnal time period ([0082]; i.e., since a single basal rate interval include interval of 20-24 hours), wherein the updated baseline basal insulin rate for the second diurnal time period is at least partially determined as a function of the first baseline basal insulin rate ([0090]; i.e., since the adjustment is based at least in part on the glucose value resulting from the insulin delivered via first basal rate), an original, second baseline basal insulin rate associated with the second diurnal time period ([0092]-[0095]; i.e., the original preset basal rate associated with the subsequent interval prior to adjustment of the basal rate), and a rate at which insulin was actually delivered during the occurrence of the first diurnal time period ([0096]; i.e., evaluation of the amount delivered is an indication of the rate at which the insulin was actually delivered).  
Claim 22. Mastrototaro discloses the method of claim 21, wherein calculating an updated baseline basal insulin rate for a second diurnal time period comprises calculating the updated baseline basal insulin rate such that a difference between the updated baseline basal insulin rate and the original, second baseline basal insulin rate is less than a difference between the first baseline basal insulin rate stored for the first diurnal time period and the rate at which insulin was actually delivered during the first diurnal time period ([0096], [0108]; i.e., since a percentage of the preset basal rate is used for the evaluation).  
Claim 23. Mastrototaro discloses the method of claim 21, further comprising: removing an association between the original, second baseline basal insulin rate and the second diurnal time period (S550; i.e., when determined to deliver the insulin at an adjusted basal rate is required); and associating the updated baseline basal insulin rate with the second diurnal time period ([0114]; i.e., since the adjustments to the basal pattern are logged).
Claim 26. Mastrototaro discloses the method of claim 21, further comprising calculating an updated insulin sensitivity factor (ISF) for the second diurnal time period based at least partially on the rate at which insulin was actually delivered during the first diurnal time period ([0071]; i.e., since ISF is corrected).  
Claim 27. Mastrototaro discloses the method of claim 21, wherein the second diurnal time period is one of a same time period on another day as the first diurnal time period or a time period within two hours prior to the same time period as the first diurnal time period on the another day ([0082]; i.e., for 20-24 hours later).
Claim 35. Mastrototaro discloses the method of claim 21, wherein determining to deliver insulin over the first diurnal time period comprises: 
(a) generating a first plurality of basal insulin delivery profiles, each of the first plurality of basal insulin delivery profiles including a first series of insulin delivery actions spanning a first time interval no greater than the first diurnal time period  (i.e., profiles to achieve basal patterns such as that of basal pattern 800 in Fig. 11);
(b) projecting a first plurality of future blood glucose values for each insulin delivery profile of the first plurality of basal insulin delivery profiles for a plurality of times spanning the first time interval, each projected future blood glucose value being projected using at least one up-to-date blood glucose level for the PWD ([0088]; i.e., projected in order to determine optimal amount to deliver); and 
(c) selecting a first profile of the first plurality of basal insulin delivery profiles based at least in part upon a comparison between the first plurality of future blood glucose values for each insulin delivery profile and at least one target blood glucose level (S540) ([0093]).
Claim 36. Mastrototaro discloses the method of claim 35, further comprising: 
(d) delivering a first dose of insulin for at least part of the first diurnal time period for the first time interval (S550) ([0093]); and 
(e) optionally repeating steps (a) through (d) until insulin is delivered for an entire first diurnal time period ([0090]; i.e., repeated for the intervals for the closed loop or semi-closed loop system).  
Claim 38. Mastrototaro discloses the method of claim 35, wherein the at least one up-to-date blood glucose level is determined using an ISF, CR, or combination thereof for the first diurnal time period ([0071]).
Claim 39. Mastrototaro discloses the method of claim 21, furthermore comprising receiving food consumption data ([0101])
Claim 40. Mastrototaro discloses the method of claim 21, further comprising calculating an additional updated baseline basal insulin rate for a third diurnal time period immediately adjacent to the second diurnal time period to smooth a transition between adjacent diurnal time periods ([0082]; i.e., adjacent time intervals).
Claim 41. Mastrototaro discloses the method of claim 21, further comprising delivering insulin during the second diurnal time period according to the updated baseline basal insulin rate ([0082] and [0115]).
Claim 42. Mastrototaro discloses a system comprising: 
an insulin pump (14) configured to deliver insulin responsive to a message ([0050]; i.e., commands from the controller); 
a glucose sensor (10) configured to generate blood glucose data ([0050]); and 
a controller (12) comprising: at least one processor (i.e., controller electrical component comprises a processor for executing the algorithm); and at least one non-transitory computer-readable storage medium (memory of controller) ([0085]) storing instructions (i.e., algorithm incorporated in the controller’s firmware) thereon that, when executed by the at least one processor, cause the controller to: 
generate instructions to deliver insulin over a first diurnal time period according to a first baseline basal insulin rate of a schedule of baseline basal insulin rates ([0090]; i.e., closed-loop/semi-closed loop infusion where deliver insulin is delivered at particular basal pattern interval); 
during the first diurnal time period, receive blood glucose data from the glucose sensor (S500) (i.e., wherein the first diurnal time period includes the end of the particular basal pattern time interval during which the blood glucose value is obtained so as to determine the blood glucose value for that particular basal pattern time interval); 
based at least partially on the received blood glucose data, generate instructions to deliver insulin during an occurrence of the first diurnal time period in an amount variable from an amount associated with the first baseline basal insulin rate (S510) ([0093]; i.e., adjusting the basal rate by percentage of the basal rate); and 
calculate an updated baseline basal insulin rate for a second diurnal time period ([0095]; i.e., updating the default basal rate to a new basal rate due to the amount of insulin consistently requiring adjustment to the default basal rate for this second interval as described in the scenarios of [0093]-[0107]), wherein activation of the updated baseline basal insulin rate is set for at least 20 hours after the occurrence of the first diurnal time period ([0082]; i.e., since a single basal rate interval include interval of 20-24 hours), wherein the updated baseline basal insulin rate for the second diurnal time period is at least partially determined as a function of the first baseline basal insulin rate ([0090]; i.e., since the adjustment is based at least in part on the glucose value resulting from the insulin delivered via first basal rate), an original, second baseline basal insulin rate associated with the second diurnal time period ([0092]-[0095]; i.e., the original preset basal rate associated with the subsequent interval prior to adjustment of the basal rate), and a rate at which insulin was actually delivered during the occurrence of the first diurnal time period ([0096]; i.e., evaluation of the amount delivered is an indication of the rate at which the insulin was actually delivered).  
Claim 43. Mastrototaro discloses the system of claim 42, wherein calculating an updated baseline basal insulin rate for a second diurnal time period comprises calculating the updated baseline basal insulin rate such that a difference between the updated baseline basal insulin rate and the original, second baseline basal insulin rate is less than a difference between the first baseline basal insulin rate stored for the first diurnal time period and a rate at which insulin was actually delivered during the first diurnal time period ([0096], [0108]; i.e., since a percentage of the preset basal rate is used for the evaluation).
Claim 44. Mastrototaro discloses the system of claim 42, further comprising instructions that, when executed by the at least one processor, cause the controller to: removing an association between the original, second baseline basal insulin rate and the second diurnal time period (S550; i.e., when determined to deliver the insulin at an adjusted basal rate is required); and associating the updated baseline basal insulin rate with the second diurnal time period ([0114]; i.e., since the adjustments to the basal pattern are logged).
Claim 46. Mastrototaro discloses the system of claim 42, wherein the controller comprises part of the insulin pump (Figs. 1, 2; i.e., processor 102 is part of infusion device 100 used for delivering insulin). 
Claim 47. Mastrototaro discloses the system of claim 42, wherein the controller comprises a device separate from the insulin pump  (Figs. 1,2; i.e., RF programmer 110 is separate device from infusion device 100).
Claim 48. Mastrototaro discloses a method comprising: 
determining to deliver insulin over a first diurnal time period according to a first baseline basal insulin rate of a schedule of baseline basal insulin rates ([0090]; i.e., closed-loop/semi-closed loop infusion determined to deliver insulin at particular basal pattern interval); 
based at least partially on received blood glucose data for a person with diabetes (PWD), delivering insulin during an occurrence of the first diurnal time period in an amount variable from an amount associated with the first baseline basal insulin rate (S510) ([0093]; i.e., adjusting the basal rate by percentage of the basal rate); and 
calculating an updated baseline basal insulin rate for a second diurnal time period ([0095]; i.e., updating the default basal rate to a new basal rate due to the amount of insulin consistently requiring adjustment to the default basal rate for this second interval as described in the scenarios of [0093]-[0107]), wherein activation of the updated baseline basal insulin rate is scheduled to commence at least 20 hours after the occurrence of the first diurnal time period ([0082]; i.e., since a single basal rate interval include interval of 20-24 hours and the updated basal rate is for the subsequent interval, the updated basal rate occurs at least 20 hours after the first diurnal time), wherein the updated baseline basal insulin rate for the second diurnal time period is at least partially determined as a function of the first baseline basal insulin rate ([0090]; i.e., since the adjustment is based at least in part on the glucose value resulting from the insulin delivered via first basal rate), an original, second baseline basal insulin rate associated with the second diurnal time period ([0092]-[0095]; i.e., the original preset basal rate associated with the subsequent interval prior to adjustment of the basal rate), and a rate at which insulin was actually delivered during the occurrence of the first diurnal time period ([0096]; i.e., evaluation of the amount delivered is an indication of the rate at which the insulin was actually delivered).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 28, 29, 33, and 45  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mastrototaro (US Pub. No. 2008/0269714 A1). 
Claim 24. Mastrototaro discloses the method of claim 21, further comprising waiting to deliver insulin according to the updated baseline basal insulin rate until at least 20 hours after the first diurnal time period (S550) ([0093]; i.e., since the insulin is delivered at the adjusted rate for the next interval, and for the interval being 20-24 hours, the adjusted rate is delivered at least 20-24 hours after). 
Alternatively, even if the disclosure of [0095], [0107], and [0115] are not sufficient to inherently disclose that the insulin delivery system does not use the updated baseline basal rate for the delivery of insulin until at least 20 hours after the first diurnal time period, Mastrototaro explicitly discloses updating the default basal pattern based on true basal delivery history ([0115]). Moreover, Mastrototaro discloses updating the basal rate for a given time period when the basal rate is regularly adjusted and consistently reaches the maximum and/or minimum boundary for any given time interval as this may indicate that the patient's insulin requirements have changed, and therefore the patient's personal basal pattern may need to be altered ([0096] or [0107]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mastrototaro with the feature of waiting to deliver insulin according to the updated baseline basal insulin rate until at least 20 hours after the first diurnal time period so that pattern of consistent or regular adjustment requirement is established ([0096] or [0107]) to provide the true basal delivery history that the basal pattern is adjusted by ([0115]).
Claim 28. Mastrototaro discloses the method of claim 21, wherein while Mastrototaro discloses that the baseline basal insulin rate that is stored for the second diurnal time period is adjusted to be replaced by an updated basal insulin rate by being increased or decreased if the ratio of the amount of insulin actually delivered during the first diurnal time period to the amount dictated by the baseline basal insulin rate for the first diurnal time period regularly or consistently reaches the maximum and/or minimum boundary ([0096], [0107]), wherein the baseline basal insulin rate stored in memory is adjusted by an amount that is based on the ratio, but less than the difference between the amount of insulin actually delivered during the first diurnal time period and the amount dictated by the baseline basal insulin rate ([0094], [0105]; i.e., value or percentage). However, even though Mastrototaro does not explicitly disclose that being increased if exceeds a predetermined first threshold and decreased if falls below a predetermined second threshold, Mastrototaro discloses this feature in the recitation of “over time, if the basal rate is regularly adjusted and consistently reaches the maximum and/or minimum boundary for any given time interval, this may indicate that the patient's insulin requirements have changed, and therefore the patient's personal basal pattern may need to be altered” [0095] and [0107] interpreted as:
1) when the basal rate is regularly adjusted or consistently reaches the maximum boundary for the given period (claimed as the ratio is greater than a predetermined first threshold), the updated basal rate for this given period should be increased so that more insulin is delivered and minimize the likelihood that the basal rate would consistently reach the maximum boundary for the given time interval, since this is an indication that more insulin is required than the basal rate dictates; and 
2) when the basal rate is regularly adjusted or consistently reaches the minimum boundary for the given period (claimed as the ratio falls below a predetermined second threshold), the updated basal rate for this given period should be decreased so that less insulin is delivered and minimize the likelihood that the basal rate would consistently reach the minimum boundary for the given time interval, since this is an indication that less insulin is required than the basal rate dictates.
Alternatively, even if Mastrototaro does not explicitly recite the limitation of increased if exceeds a predetermined first threshold and decreased if falls below a predetermined second threshold as the claimed, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mastrototaro with the feature of the updated baseline basal insulin rate is an increased rate relative to the original, second baseline basal insulin rate if a ratio of the rate at which insulin was actually delivered during the first diurnal time period to the first baseline basal insulin rate for the first diurnal time period exceeds a predetermined first threshold and is a decreased rate relative to the original, second baseline basal insulin rate if the ratio falls below a predetermined second threshold, since the skilled artisan would have interpreted [0095] and [0105] of Mastrototaro as disclosing such adjustment because the ratio of amount of insulin actually delivered to the amount dictated by the baseline basal insulin rate for a given period is an indication of whether more or less insulin is required to be delivered during that period as explained above for controlling insulin delivered by the basal rate to be within maximum and minimum boundaries for a given time interval.
Claim 29. Mastrototaro discloses the method of claim 28, wherein the updated baseline basal insulin rate is an increased rate or a decreased rate relative to the original, second baseline basal insulin rate by a fixed amount or a percentage that is less than a difference between the rate at which insulin was actually delivered during the first diurnal time period and the first baseline basal insulin rate  ([0096], [0108]; i.e., since a percentage of the preset basal rate is used for the evaluation).
Claim 33. Mastrototaro discloses the method of claim 28, wherein a difference between the updated baseline basal insulin rate and the original, second baseline basal insulin rate is based at least partially on the ratio, but is less than a difference between the rate at which insulin was actually delivered during the first diurnal time period and the first baseline basal insulin rate  ([0093], [0096]; since i.e., the updated basal rate and the preset basal rate that the updated one replaces is less than the difference between the preset basal rate and the amount of insulin for the first interval because only percentage of the preset basal rate used for the evaluation).
Claim 45. Mastrototaro discloses the system of claim 42, further comprising instructions that, when executed by the at least one processor, cause the controller to wait to deliver insulin according to the updated baseline basal insulin rate until at least 20 hours after the first diurnal time period  (S550) ([0093]; i.e., since the insulin is delivered at the adjusted rate for the next interval, and for the interval being 20-24 hours, the adjusted rate is delivered at least 20-24 hours after).
Alternatively, even if the disclosure of [0095], [0107], and [0115] are not sufficient to inherently disclose that the insulin delivery system does not use the updated baseline basal rate for the delivery of insulin until at least 20 hours after the first diurnal time period, Mastrototaro explicitly discloses updating the default basal pattern based on true basal delivery history ([0115]). Moreover, Mastrototaro discloses updating the basal rate for a given time period when the basal rate is regularly adjusted and consistently reaches the maximum and/or minimum boundary for any given time interval as this may indicate that the patient's insulin requirements have changed, and therefore the patient's personal basal pattern may need to be altered ([0096] or [0107]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mastrototaro with the feature of waiting to deliver insulin according to the updated baseline basal insulin rate until at least 20 hours after the first diurnal time period so that pattern of consistent or regular adjustment requirement is established ([0096] or [0107]) to provide the true basal delivery history that the basal pattern is adjusted by ([0115]).

Claims 30-32, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mastrototaro (US Pub. No. 2008/0269714 A1).
Claim 30. Mastrototaro discloses the method of claim 29, wherein the updated baseline basal insulin rate is an increased rate or a decreased rate relative to the original, second baseline basal insulin rate by a percentage between about 1% and about 5% of the original, second baseline basal insulin rate. However, it is noted that the instant disclosure does provide criticality for the particular ranges for the updated baseline basal insulin rate being increased or decreased by a percentage between about 1% and about 5%. Thus, since Mastrototaro discloses that the system simulates the body’s natural insulin response ([0048]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mastrototaro with the feature of wherein the updated baseline basal insulin rate is an increased rate or a decreased rate relative to the original, second baseline basal insulin rate by a percentage between about 1% and about 5% of the original, second baseline basal insulin rate for the system to simulates the body’s natural insulin response and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.
Claims 31 and 32. Mastrototaro discloses the method of claim 29, wherein Mastrototaro discloses calculating an updated CR or an updated ISF for the second diurnal time period ([0071]; i.e., since ISF is corrected), but does not further disclose the specifics of the updated CR or an updated ISF is increased or decreased by a fixed amount or percentage (as per claim 31) or that the updated CR or the updated ISF is increased or decreased relative to an original CR or an original ISF by a percentage between about 1% and about 5%, and wherein the updated baseline basal insulin rate is an increased rate or a decreased rate relative to the original, second baseline basal insulin rate by a percentage between about 1% and about 5% (as per claim 32). However, it is noted that the instant disclosure does provide criticality for the updated CR or an updated ISF is increased or decreased by a fixed amount or percentage (as per claim 31) wherein the updated CR or the updated ISF is increased or decreased relative to an original CR or an original ISF by a percentage between about 1% and about 5% (as per claim 32), or that the updated baseline basal insulin rate is an increased rate or a decreased rate relative to the original, second baseline basal insulin rate by a percentage between about 1% and about 5% (as per claim 32). Thus, since Mastrototaro discloses that the system simulates the body’s natural insulin response ([0048]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mastrototaro with the feature of the updated CR or an updated ISF is increased or decreased by a fixed amount or percentage (as per claim 31) or that the updated CR or the updated ISF is increased or decreased relative to an original CR or an original ISF by a percentage between about 1% and about 5%, and wherein the updated baseline basal insulin rate is an increased rate or a decreased rate relative to the original, second baseline basal insulin rate by a percentage between about 1% and about 5% (as per claim 32) for the method of operating the system to simulate the body’s natural insulin response and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.
 
Claim 34. Mastrototaro discloses the method of claim 28, further comprising calculating an updated CR or an updated ISF for the second diurnal time period ([0071]; i.e., since ISF is corrected), but does not further discloses that the updated CR or an updated ISF is increased when the updated baseline basal insulin rate is less than the original, second baseline basal insulin rate and decreased when the updated baseline basal insulin rate is greater than the original, second baseline basal insulin rate. However, since Mastrototaro discloses that the system simulates the body’s natural insulin response ([0048]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mastrototaro with the feature of the updated CR or an updated ISF is increased when the updated baseline basal insulin rate is less than the original, second baseline basal insulin rate and decreased when the updated baseline basal insulin rate is greater than the original, second baseline basal insulin rate depending on the effect of previous insulin delivered in order for the method of operating the system to simulate the body’s natural insulin response ([0071]).
Claim 37. Mastrototaro discloses the method of claim 35, wherein while Mastrototaro discloses projecting basal rate for a given time period for an optimal amount to be determined ([0088]), Mastrototaro does not further disclose that each action in the first series of insulin delivery actions includes one of delivering 0, 1, or 2 times the baseline basal insulin rate. However, it is further noted that the instant disclosure does not provide criticality for these specific multiples of 0, 1, or 2 times the baseline basal insulin rate. Thus, since Mastrototaro discloses that the system simulates the body’s natural insulin response ([0048]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mastrototaro with each action in the first series of insulin delivery actions includes one of delivering 0, 1, or 2 times the baseline basal insulin rate in order to determine the optimal amount of insulin to simulate the body’s natural insulin response since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mastrototaro (US Pub. No. 2008/0269714 A1) in view of Estes (US Pub. No. 2003/0114836 A1).
Claim 25. Mastrototaro discloses the method of claim 21, wherein while Mastrototaro discloses that carbohydrate-to-insulin ratio impacts the calculation for the amount of insulin to be delivered and that the amount of insulin to be infused depends on the carbohydrate ratio for the individual ([0071]), but does not explicitly disclose that calculating an updated carbohydrate-to-insulin ratio (CR) for the second diurnal time period based at least partially on the rate at which insulin was actually delivered during the first diurnal time period. However, Estes also discloses a medication delivery system and monitor, wherein the daily setting profiles includes a carbohydrate-to-insulin ratio reflecting carbohydrate intake of the patient for the day ([0026], [0030]-[0032]), wherein the carbohydrate ratio is updated after correction bolus delivered the stored values of carbohydrate ratio is updated ([0042]). Since both Mastrototaro and Estes are drawn to insulin delivery systems, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mastrototaro with the feature of carbohydrate-to-insulin ratio (CR) for the second diurnal time period is also modified based on the amount of insulin actually delivered during the first diurnal time period as disclosed by Estes to modify the insulin delivery for better control of blood glucose levels since it is known in the art that carbohydrate to insulin ratio impacts the effectiveness of treatment for controlling blood glucose level of the patient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,835,671 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims require the steps of determining, delivering, and calculating as part of a method (patented claims 1-17 and instant claims 21-41 and 48) or a system (patented claims 18-20 and instant claims 42-47) as required by the instant claims. Therefore, it is clear that all of the steps of the instant claims are found in the patented claims. The differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783